UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4667


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TERRANCE LAMAR CARR, a/k/a Lil Bud,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:15-cr-00095-D-1)


Submitted:   August 9, 2016                 Decided:   November 8, 2016


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elisa Cyre Salmon, THE SALMON LAW FIRM, LLP, Lillington, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Terrance Lamar Carr appeals his conviction and 204-month

sentence   imposed   following         his      guilty   plea   to    conspiracy      to

distribute and possess with intent to distribute 280 grams or

more of cocaine base, in violation of 21 U.S.C. § 846 (2012),

and possession of a firearm in furtherance of a drug trafficking

offense, in violation of 18 U.S.C. § 924(c)(1)(A) (2012).                             On

appeal, Carr’s counsel has filed a brief pursuant to Anders v.

California,    386 U.S. 738      (1967),       stating     that    there    are   no

meritorious    issues    for       appeal    but    questioning       whether    Carr’s

guilty plea was knowing and voluntary and whether the district

court imposed an unreasonable sentence.                  Carr has filed a pro se

supplemental     brief      challenging            two   Sentencing       Guidelines

enhancements imposed by the district court.                     The Government has

declined to file a response brief.                 Following a thorough review

of the record, we affirm.

     Before    accepting       a    guilty      plea,    the    trial    court    must

conduct a colloquy in which it informs the defendant of, and

determines that the defendant understands, the nature of the

charges to which he is pleading guilty, any mandatory minimum

penalty, the maximum penalties he faces, and the rights he is

relinquishing by pleading guilty.                  Fed. R. Crim. P. 11(b)(1);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).



                                            2
The    court     also    must     ensure     that     the       defendant’s     plea    is

voluntary and supported by an independent factual basis.                               Fed.

R. Crim. P. 11(b)(2), (3).

       Because Carr did not move to withdraw his guilty plea or

otherwise preserve error in the plea proceedings, this Court

reviews    the    adequacy      of    the    plea    colloquy      for   plain    error.

United States v. Massenburg, 564 F.3d 337, 342 (4th Cir. 2009).

Carr   establishes        plain      error   by     demonstrating        that   (1)    the

district court erred, (2) the error was plain, and (3) the error

affected his substantial rights.                    Henderson v. United States,

133 S. Ct. 1121, 1126 (2013).                    In the guilty plea context, a

defendant      establishes      that    an   error        affected   his    substantial

rights by demonstrating a reasonable probability that he would

not have pled guilty but for the error.                     Massenburg, 564 F.3d at

343.     Even if these requirements are met, we will exercise our

discretion to “correct the error only if it seriously affects

the    fairness,        integrity      or    public       reputation       of   judicial

proceedings.”       United States v. Nicholson, 676 F.3d 376, 381

(4th Cir. 2012) (internal quotation marks omitted).

       The record reveals that the court substantially complied

with the requirements of Rule 11, ensuring that Carr’s plea was

knowing,    voluntary,       and     supported       by    an    independent     factual

basis.     Although the district court made minor omissions during



                                             3
the    plea    colloquy,          see   Fed.   R.     Crim.       P.    11(b)(1)(A),        (J),

nothing in the record suggests that Carr would not have pled

guilty but for these omissions.                       See Massenburg, 564 F.3d at

343.     We therefore conclude that Carr’s guilty plea was knowing

and voluntary.

       We review Carr’s sentence for reasonableness, applying “a

deferential         abuse-of-discretion            standard.”             Gall   v.     United

States, 552 U.S. 38, 41 (2007).                       We must first “ensur[e] that

the district court committed no significant procedural error,”

including       improper          calculation         of        the     Guidelines      range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,       or   inadequate          explanation        of    the    sentence      imposed.

United    States       v.    Lynn,       592 F.3d 572,       575    (4th    Cir.      2010)

(internal quotation marks omitted).

       If we find no procedural error, we examine the substantive

reasonableness         of     a     sentence       under        “the     totality     of    the

circumstances.”             Gall, 552 U.S. at 51.                     The sentence imposed

must be “sufficient, but not greater than necessary” to satisfy

the goals of sentencing.                 See 18 U.S.C. § 3553(a).                We presume

on    appeal    that    a    within-Guidelines             sentence       is   substantively

reasonable.         United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).         Carr bears the burden to rebut this presumption “by




                                               4
showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                 Id.

       We    conclude        Carr’s       sentence      was     reasonable.            Carr

challenges Guidelines enhancements imposed by the district court

under U.S. Sentencing Guidelines Manual § 2D1.1(b)(2) (2014) and

USSG     § 3C1.2.           Section       3C1.2    provides         for   a     two-level

enhancement “[i]f the defendant recklessly created a substantial

risk of death or serious bodily injury to another person in the

course      of    fleeing      from   a     law   enforcement       officer.”          USSG

§ 3C1.2; see United States v. Shell, 789 F.3d 335, 347 (4th Cir.

2015).      “[A]cts are considered reckless when [the defendant] was

aware of the risk created by his conduct and the risk was of

such a nature and degree that to disregard that risk constituted

a gross deviation from the standard of care that a reasonable

person would exercise in such a situation.”                          United States v.

Carter, 601 F.3d 252, 255 (4th Cir. 2010) (internal quotation

marks omitted).           Section 2D1.1(b)(2) also provides for a two-

level    enhancement        “[i]f     the    defendant       used   violence,     made    a

credible         threat   to    use    violence,        or    directed    the    use     of

violence.”        USSG § 2D1.1(b)(2).

       Because Carr did not object to these enhancements in the

district court, we review his unpreserved Guidelines challenges

for plain error.            United States v. Strieper, 666 F.3d 288, 292



                                              5
(4th    Cir.       2012);      see    Henderson,        133      S.     Ct.     at    1126-27

(describing standard); United States v. Revels, 455 F.3d 448,

451 n.2 (4th Cir. 2006) (explaining defendant’s obligation to

object to presentence report); United States v. Love, 134 F.3d
595, 606 (4th Cir. 1998) (recognizing defendant’s obligation to

affirmatively        show      that   information        in    presentence       report       is

inaccurate).         Our review of the record and Carr’s supplemental

brief   leads      us   to     conclude     that    the       district       court    did    not

plainly err in imposing these enhancements.

       The   district        court    properly     calculated          Carr’s    applicable

Guidelines         range,      considered        the     parties’           arguments,       and

provided      a     well-reasoned         explanation          for     the     sentence      it

imposed, grounded in various § 3553(a) factors.                               Further, Carr

has not met his burden to rebut the presumption of substantive

reasonableness accorded his within-Guidelines sentence.

       In    accordance        with   Anders,      we   have     reviewed       the    entire

record in this case and have found no meritorious issues for

appeal.       We therefore affirm Carr’s criminal judgment.                                 This

court   requires        that      counsel   inform      Carr,     in    writing,       of    the

right to petition the Supreme Court of the United States for

further review.          If Carr requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel      may    move     in    this   court    for    leave        to    withdraw       from



                                             6
representation.     Counsel’s motion must state that a copy thereof

was served on Carr.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   7